DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-22 and 23-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 and 2), 14, 3-19 of U.S. Patent No. 11202687 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claimed limitations of current application and of cited US Patent 11202687 B2 is that the current application the claims recite dental system and GUI display with a plurality of user-selectable graphics arranged adjacent a central display and the cited patent recites laser station and GUI display with a plurality of user-selectable graphics arranged around the periphery or circumference of a central display, that does not affect the scope of claims as the laser station is a dental station for data exchange and user selectable graphics are arranged adjacent to central display or around the periphery of central display are design choice and therefore, the scope of the invention in the current application does not change from the cited patent. 

Current Application 
U.S. Patent No. 11202687 B2
Claim 21. A dental system comprising: 

at least one dental station including at least one dental treatment device; 

at least one processor; 

at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer-readable storage medium including program instructions executable by the at least one processor enabling or operating an exchange of data between the at least one dental station and at least one remote network; and at least one Graphic User Interface (GUI) display configured and arranged to display at least one operating parameter or function of the at least one dental station and display at least some of the data exchanged between the at least one dental station and at least one remote network, wherein the program instructions include instructions sufficient to direct the at least one processor to update the at least one GUI display with a plurality of user-selectable graphics arranged adjacent a central display; and 


wherein selection of at least one of the plurality of user-selectable graphics controls at least one function of the at least one dental station.
Claim 1. A laser system comprising: 

at least one laser station including at least one laser; 

at least one processor; 

at least one non-transitory computer-readable storage medium in data communication with the at least one processor, the at least one non-transitory computer-readable storage medium including program instructions executable by the at least one processor enabling or operating an exchange of data between the at least one laser station and at least one remote network; and at least one Graphic User Interface (GUI) display configured and arranged to display at least one operating parameter or function of the at least one laser station and display at least some of the data exchanged between the at least one laser station and at least one remote network, wherein the program instructions include instructions sufficient to direct the at least one processor to update the at least one GUI display with a plurality of user-selectable graphics arranged around the periphery or circumference of a central display; and 

wherein selection of at least one of the plurality of user-selectable graphics controls at least one function of the at least one laser station.

Claim 2. wherein the at least one laser station comprises at least one dental laser station.
Claim 22
Claim 14
Claim 23
Claim 3
Claim 24
Claim 4
Claim 25
Claim 5
Claim 26
Claim 6
Claim 27
Claim 7
Claim 28
Claim 8
Claim 29
Claim 9
Claim 30
Claim 10
Claim 31
Claim 11
Claim 32
Claim 12
Claim 33
Claim 13
Claim 34
Claim 14
Claim 35
Claim 15
Claim 36
Claim 16
Claim 37
Claim 17
Claim 38
Claim 18
Claim 39
Claim 19



Allowable Subject Matter
Claims 21-39 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. non-statutory double patenting by timely submission and approval of eTD, set forth in this Office action.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180021104 A1
CA 2993310 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Pinalben Patel/Examiner, Art Unit 2661